         Case 3:19-cv-00909-JCH Document 1 Filed 06/12/19 Page 1 of 20



                                                                        trËl Ëti
                                                                        I   I re<¡ {*.. ¡*1

UNITED STATES DISTzuCT COURT
DISTRICT OF CONNECTICUT                                            t0l9 JUI{   l? A $ rrrr
                                                      x
INTERSTATE BILLING SERVICE, INC.,                                 US_pl$TñlüI {lirt           ;ìï
                                                                     BRIÛGIFûRT I r
                              Plaintiff,                               COMPLAINT

         v
                                                                  No.                cv         Oq   (JCH )
PRECISE         MEDICAL        BILLINGS,       LLC,.,
ANTHONY          RICCARDI,      AND        PATRICIA.
RICCARDI,

                              Defendants.
                                                      x

                Plaintiff Interstate Billing Service ("IBS"), as and for its Complaint herein,

alleges as follows:

                                       Nature of the Action

         l.     Pursuant to the financing agreement detailed herein, Defendant Precise Medical

Billings, LLC ("PMB") obtained financing from IBS on the basis of fraudulent invoices. PMB's

obligations   to IBS are secured by liens in PMB's        contracts, deposit accounts, and general

intangibles, and by the personal guaranty of Defendants Anthony Riccardi and Paticia Ricca¡di.

         2.     IBS brings this action for fraud, breach of contract, breach of guarantee,           and

injunctive relief.

    A.   The Parties

         3.     At all material times hereinafter   mentioned, Plaintiff Interstate Billing Service

Inc. was and is a corporation organized under the laws of the State of Alabama with its principal

place of business located in Decatur, Alabama. Plaintiff is in the business of funding accounts

receivable and providing other financial accommodations to commercial entities.
        Case 3:19-cv-00909-JCH Document 1 Filed 06/12/19 Page 2 of 20



        4.     Upon information and belief at all material times hereinafter mentioned,

Defendant Precise Medical Billings, LLC is and was a Connecticut limited liability corporation

with its principal place of business in Connecticut. Each member of PMB is, upon information

and belief a resident of Connecticut. PMB is in the business of providing claim administration

services.

        5.     Upon information and belief, Defendant Anthony Riccardi ("Mr Riccardi") is an

owner and principal of Defendant Precise Medical Billings, LLC, and resides at 73 Lake Wind

Road, New Canaan, Connecticut. Mr. Riccardi personally guaranteed the obligations of PMB to

IBS.

        6.     Upon information and belief, Defendant Patricia Riccardi ("Mrs. Riccardl") is the

wife of Defendant Anthony Riccardi, and resides at 73 Lake Wind Road, New Canaan,

Connecticut and is an owner, principal, and/or otherwise affiliated with      PMB. Mrs. Ricca¡di
personally guaranteed the obligations of PMB to IBS.

    B. Jurisdiction   and Venue

        7.     Jurisdiction is proper in this Court pursuant to 28 U.S.C. $ 1332 as the parties are

citizens of different states and the amount in controversy exceeds $75,000 exclusive of interest

and costs. Venue is proper in this Court under 28 U.S.C. $      l39l   because Defendants reside   in

Connecticut.

    C. The Accounts Receivable Recourse Financing Asreement
        8.     On May 3, 2019, IBS and PMB entered into a Recourse Client Accounts

Receivable Financing Agreement ("Financing Agreemeft"). Exhibit A. Among other things, the

Financing Agreement provides that IBS will finance PMB's accounts receivable arising from the

sale of goods and services in   PMB's ordinary course of business. Exhibit A.



                                                  2
       Case 3:19-cv-00909-JCH Document 1 Filed 06/12/19 Page 3 of 20



       9.       Pursuant to Section 13 of the Financing Agreement, IBS has a security interest in

PMB's "Accounts, accounts receivable, contracts, deposit accounts, general intangibles, and

Reserve Account,       all whether now owned or hereafter acquired, ffid the proceeds thereof."

Exhibit A, $   13


       10.      As an additional inducement for IBS to enter into the Financing Agreement, Mr

and Mrs. Riccardi executed and delivered a guaranty to IBS on or about May 3, 2019 (the

"GuArA!ü"). The Guaranty provides in pertinent part:

       As an inducement for Interstate Billing Service, Inc. ('.IBS") to enter into the foregoing
       Agreement, (WE) Anthony Riccardi and Paficia Ricccardi (collectively, ooGuarantor")
       hereby guarantee the prompt performance and payment by the above-named Client of the
       obligations under the foregoing Recourse Client Accounts Receivable Financing
       Agreement. This is a continuing guaranty and shall not be affect by the termination of
       the Agreement. Each Guarantor waives notice of any breach of the foregoing
       Agreement... in the event Guarantor shall fail to perform or pay his obligations when
       called upon to do so, Guarantor will pay any and all costs that may be incurred by IBS in
       enforcing this Guaranty, including reasonable attorneys' fees...
       Exhibit A,p.20.

       11.          Section l   l   of the Financing Agreement further provides that PMB indemnify IBS

for any loss in connection with the Financing Agreement:

       11. INDEMNITY. client will indemnifu and hold harmless IBS ... and will
       reimburse the Indemnified Persons for any loss, liability, claim, damage, expense
       (including costs of investigation and defense and reasonable attorneys' fees and
       expenses), or diminution of value, whether or not involving a Customer claim,
       arising from or in connection with this Agreement or the Accounts.

       ExhibitA, $ ll.


       12.      Additionally, Section 7          of the Financing   Agreement provides the following

waranties:

       7. WARRANTIES. Client warants that each invoice or document evidencing an
       Account delivered to IBS arises from a bona fide sale of merchandise or services
       made in the ordinary course of Client's business, that the amount shown on each
       invoice or document evidencing an Account is unconditionally due and owing
       Client from the Customer indicated on the invoices or documents or Account...

                                                        3
        Case 3:19-cv-00909-JCH Document 1 Filed 06/12/19 Page 4 of 20



   D. The UCC       X'iline

        13.       On May      l,   2019, IBS duly perfected its security interest    in the accounts
receivable, contracts, deposit accounts, and general intangibles          of PBS by filing a     UCC

Statement with the Connecticut Secretary of State. Exhibit C.

   E.   The Fraud and Breach of Contract

        14.       In May 2019, PMB provided IBS with invoices for the following customers: (i)

Phoenix Marketing International ("Phoenix");          (ii) Curry Management ("CM"); (iii)     Gregg's

Garden Center     & Landscaping ("GGC"); (vi)       Paraco Gas (o'PG") and Kingston Oil ("KO"); (v)

All About Numbers ("AAN");           and (vii) Integrated Computing ("IC"). In direct violation of the

express representations contained       in Section 7 of the Financing Agreement, these invoices    are

fraudulent.

   (a) Phoenix - By email on June 6, 2019, Phoenix informed IBS that it does not have a
       contract with PMB. The signature on the contract provided by PMB does not correspond
       to an employee or representative of Phoenix.

   (b) CM     -
              The contact person provided for CM is an impersonator. On May 21,2079,the
        CFO of CM confirmed that the contact person provided by PMB is not employed by CM.
        The CFO of CM had never heard of PMB.

   (c) GCC - The owner of GCC is Mr. Riccardi's landscaper. PMB reported that GCC has
       143 employees. However, a credit review of GCC revealed that GCC only has two
       employees. Notwithstanding the fact that GCC only has two employees, PMB submitted
       an invoice for claims administration services in the amount of 5286,577.62.

   (d) PG and KO - As with CM, the contact person provided for KO is an impersonator. IBS
       contacted KO at the number available for KO on Google; the director of KO expressed
       confusion at the invoice from PMB, as KO employs another company for its claim
       administration services. KO has not denied the invoice, as it recently merged with PG.
       Defendants used their knowledge of the merger to create false invoices.

   (e) AAN and IC - Like GC, AAN and IC are owned by friends of Mr. Riccardi. The
       invoices for AAN and IC have been confirmed, but have not been paid, and are highly
       suspicious to the personal relationship between Mr. Riccardi and those parties.




                                                     4
       Case 3:19-cv-00909-JCH Document 1 Filed 06/12/19 Page 5 of 20



        15.     The invoices delivered to IBS violate Section 7 of the Financing Agreement,

which provides that the invoices delivered to IBS are for bona fide sales of merchandise or

services. Exhibit A, $ 7.

        16.     IBS financed PMB's accounts receivable, in reliance on the Wa¡ranties set forth

in Section 7 of the Financing Agreement by making          advances totaling $2,308,883.04, none   of
which has been paid. As     a   result, IBS has suffered $2,308,883.04 in damages.

   X'. The Guaranty

        77.     Although IBS has fulfilled all of its obligations to PMB under the Financing

Agreement, PMB has breached its obligations to IBS thereunder and is presently indebted to IBS

in the amount of not less than $2,308,883.04. Pursuant to the Guaranty, Mr. and Mrs. Riccardi

are liable to IBS for said amount.

    G. Irreparable Harm

        18.     Although IBS has a lien upon the accounts receivable, contracts, deposit accounts,

and general intangibles comprising its security interest, these assets are easily transfenable.

Defendants are likely to transfer, dispose of, or loot these assets.

        19.     There are numerous actions pending against Mr. Riccardi         in Connecticut   state

court. Se¿ Exhibit   E. It is likely that Mr. Riccardi's assets are encumbered, or will be
encumbered, by judgments in these actions.

        20.    A preliminary injunction is necessary to maintain the status quo in this proceeding

and to prevent further irreparable harm to IBS. Absent an immediate order (a) enjoining and

restraining the Defendants, and all those acting in combination and concert with them, from

transferring assets or impairing the collateral pledged to Plaintiff, or interfering with Plaintiffs

efforts to collect accounts receivable pledged to Plaintiff; and (b) directing Defendants to turn



                                                    5
        Case 3:19-cv-00909-JCH Document 1 Filed 06/12/19 Page 6 of 20



over to Plaintiff all records pertaining to their contact and the accounts receivable pledged to

Plaintiff, Plaintiff will suffer an irreparable injury because it will lose the efficacy of the security

interests and the ability to ensure satisfaction of any judgment entered against the Defendants in

this action.


                                   FIRST CAUSE OF'ACTION

                                        (Breach of Contract)

                                            Against PMB

        21.     IBS repeats each of the allegations set forth in paragraphs     I through 20 above as
though fully set forth herein.

        22.     The parties, for valuable consideration, entered into a valid and enforceable

contract on May 3, 2019, in which IBS agreed to finance PMB's accounts receivables arising

from the sale of goods and services in PMB's ordinary course of business.

        23.     Pursuant to the contract, PMB was required to provide IBS with invoices for the

bona fide sale of goods and services in PMB's ordinary course of business.

        24.     In breach of the express terms of the parties' contract, PMB delivered fraudulent

invoices to IBS.

        25. IBS' breach of contract has damaged IBS in an amount not less than
$2,308,883.04, plus interest and attomeys' fees.


                                  SECOND CAUSE OF'ACTION

                                                (Fraud)

                                       Against all Defendants

        26.     IBS repeats each of the allegations set forth in paragraphs     I   through 25 above as

though fully set forth herein.

                                                   6
       Case 3:19-cv-00909-JCH Document 1 Filed 06/12/19 Page 7 of 20



        27.     The Defendants represented and warranted to IBS that the invoices delivered to

IBS were for the bona fide sale of goods and services in PMB's ordinary course of business.

        28.     IBS reasonably relied on the Defendants' representations and warranties that the

invoices were for the bona fide sale of goods and services in PMB's ordinary course of business

and IBS advanced $2,308,883.04 in reliance thereon.

        29.     IBS' reliance on these representations caused IBS substantial harm in an amount

exceeding $2,308,883.04, plus interest and attorneys' fees.


                                  THIRD CAUSE OF ACTION

                                             (Guaranty)

                                       Against Mr. Riccardi

        30.     IBS repeats each of the allegations set forth in paragraphs        I through 29 for
breach of guaranty incorporating all allegations above as though fi.rlly set forth herein.

        31.    Pursuant   to the Guaranty delivered by Mr. Riccardi to IBS, Mr.              Riccardi

guarantied the prompt performance and payment by PMB              of the obligations due under    the

Financing Agreement.

        32.    Mr. Riccardi is in breach of and has failed to perform his obligations under the

Guaranty by failing to make payment to IBS of the amounts due on the Financing Agreement.

        33.    Mr. Riccardi is liable under the guaranty for the $2,308,883.04 million due to IBS

under the Financing Agreement, plus interest and attorneys' fees.


                                 FOURTH CAUSE OF'ACTION

                                             (Guaranty)

                                      Against Mrs. Riccardi

       34       IBS repeats each of the allegations set forth in paragraphs        I   tluough 33 for

                                                  7
         Case 3:19-cv-00909-JCH Document 1 Filed 06/12/19 Page 8 of 20



 breach of guaranty incorporating all allegations above as though fully set forth herein.


         35.    Pursuant   to the Guaranty delivered by Mrs. Riccardi to IBS, Mrs.           Riccardi

guarantied the prompt performance and payment by PMB             of the obligations due under     the

Financing Agreement.

         36.    Mrs. Riccardi is in breach of and has failed to perform her obligations under the

Guaranty by failing to make payment to IBS of the amounts due on the Financing Agreement.

         37.    Mrs. Riccardi is liable under the guaranty for the $2,308,883.04 million due to

 IBS under the Financing Agreement, plus interest and attorneys' fees.


                                    FIF'TH CAUSE OF ACTION

                                            (Injunction)

                                      Against all Defendants

         38.    IBS repeats each of the allegations set forth in paragraphs   I   through 37 above as

though fully set forth herein.

         39.    By reason of the foregoing, IBS is entitled to a permanent injunction (a) enjoining

and restaining the Defendants, and all those acting in combination and concert with them, from

transferring assets or impairing the collateral pledged to Plaintiff, or interfering with plaintiff   s


efforts to collect accounts receivable pledged to Plaintiff, and (b) directing Defendants to turn

over to Plaintiff all records pertaining to their contract and the accounts receivable pledged to

Plaintiff.


         WHEREFORE, IBS respectfi.rlly requests that the Court enter judgment in its favor and

against the Defendant as follows:




                                                  8
        Case 3:19-cv-00909-JCH Document 1 Filed 06/12/19 Page 9 of 20



                  a       on the First Cause of Action against PMB, awarding judgment in favor         of
IBS for damages in excess of $2,308,883.04, together with interest, costs, and attomeys' fees          as

provided by the contract;


                  b      on the Second Cause of Action against all Defendants, awarding IBS

damages in an amount not less than $2,308,883.04;


                  c      on the Third Cause of Action against Mr. Riccardi for breach of guaranty

for the $2,308,883.04 million due to IBS under the Financing Agreement, plus interest                and

attorneys' fees; and


                  d      on the Fourth Cause of Action against Mrs. Riccardi for breach of
guaranty for the $2,308,883.04 million due to IBS under the Financing Agreement, plus interest

and attomeys' fees; and



                  e      on the Fifth Cause of Action, awarding IBS a permanent injunction (a)

enjoining and restraining the Defendants, and all those acting in combination and concert with

them, from fransferring assets or impairing the collateral pledged to Plaintiff, or interfering with

Plaintiff   s efforts to collect accounts receivable pledged to   Plaintiff, and (b) directing Defendants

to turn over to Plaintiff all records pertaining to their contract and the accounts           receivable

pledged to Plaintiff; and


                  f      for such other relief in favor of IBS which this Court may deem just,

equitable and proper, together with the costs and disbursements of this action.




                                                    9
     Case 3:19-cv-00909-JCH Document 1 Filed 06/12/19 Page 10 of 20



Dated: June I1,2019

                                          OTTERBOURG P.C.



                                                       Costa
                                              William M. Moran

                                      230 Park Avenue
                                      New York, NY 10169-0075
                                      Tel: (212) 661-9100
                                      rhaddad@otterbourg. com
                                      Attorneys for Interstate Billing Service, Inc.




                                     t0
Case 3:19-cv-00909-JCH Document 1 Filed 06/12/19 Page 11 of 20




                       EXHIBIT A
                Case 3:19-cv-00909-JCH Document 1 Filed 06/12/19 Page 12 of 20
TNT4RSTITD BTLLINC S ERVTC&,. INC.
PO Box 2?50 /2114 Vþterans Drive SE
Dcc¡tur, AL35ó09
                  RECOInSE CLIENT ACCOUNTS rrÊOsrV¡,B¡,B FTNANCING AGREEIVfENT
This Recourso CIlent Accounts Receivablc Financing.Agreemert (this "Agreemenf') is by an{.bet¡.v.een In¡eßtato Billing.Sórviùa lnc.
       and Prccise Medicat Biliings, LLC ('Clìent'), Õtienl agræs to begin sribmikng invoipes ivjthin sq davs of the ãate oirbls
(:'fBs')
Agrc-emçr-rt Forg-ood and valuable'consideration, the receipt and suflioiency of'whiqh ara hsrcby acknpwledged, IBS and           iiioqt
heêby agrce as follows:

1, GENERAL, Ünless sooner torminatqd pufsuaùtto the. tçrms.he6of, Client egrees for a miqlnium term oJ one.year(.s) to,ñnailcb,
witb IBS ccÌtain Ecaouils recelvablè ng¡v cxístíng.olhryefrî qdsing_ltom.the,salos of ggpd$ ¡nd Éervices by ctiui¡ irrii,, ámir¡nry
t¡ouric ofolìE¡t's business (IAccoqnt" pt' "Accounts"). the ñr¡ding õf Acooun¡o rùill be ¡¡adç oq úe fònbwirtg rrtri         üi i r*åiiiö
rvfth Agcot¡ntsjlq b-0. eviitênc¡d bi an invoicè pr döpuinenÊ ¡n eitlref'paþrr, electroriig ot hnn$miftdd ¡ist foiln. -

2. ACCOUNTS To BE FIINDED, Each Aocatrnt¡hdll be ñ¡¡ided rvith {_c,ourse. lgaiixrthe Clieü tf q¡ry.q!¡ch Accouh! retnahs
*psil irt ft¡l[ or in part at maturip {9Q days or beforç from posúng datÐ, Clie¡t wiil t¡po¡ tlemîn4 payIBS the fi¡U amqimt of thc
unpaid balÐes ïn adtlition to the Feq;'qs outlined in PSragraph 3: tPS will ifiitielly ñtñùthtise ¿ccounfsih¿t hrivo bcerl active
                                                                                                                                  rvithin
the povious: ty..alp qzl,*olt|¡                      balance on rhe. datc: of this. AgæAenÈr apd thar qrhrÀvirJ mæt ig.S;r;,td"d;
annot¡_med Pût¡odicalþ IBS will make :l.lhli !rn: I
                                          an anatysis'of such Accor¡nts anil rVitl .täi$Ð e-sh.         Clicnt's customers fCustom-çÐ
                       ¡çco*ts ciàssifìed:as':BUì¡'¡1ay have a msxìmt¡m crçdltlimit.iBS rvilt9fnotifiçffentofiñi cirrr¡i.qüén
                                                                                                                                              as
"BIJY'r_or'no buy!'.
                                                                                                                          -dlcril}üËs. qh¿.
.lho,
      ,çIdû liTit lB"l rney, ïn iþ'sole.discretion, chaneë tl¡e cla-siñc3!'p¡ aid/ôr sredlt tímir by ¡iof¡Á,iiig ii¡cnt¡f              *n
ftddings ofácco[lill Er€. co¡tlngerlt'on the Cusiome¡ rrqinþirtiirg its form of busin'os.qntity qnã mansgcment ipprJvcdttyl,äS-]

3.  PAYMENT TO CtlÉNT. lilithin,3o days ater the executio¡ of tbis .AerbBment, JBS will fi¡nd.Cliantls. cuií,ent invoises
                                                                                                                          or
dbcuments and,if,ap¡ilicablc¡ ihe outstsnding baianco of ench Ctstomçr(the uÎãnsfsraai¿ncp")¡ o¡ the.foÑirtùr,rr;;

.Aq Clicnt is aifi¡l! récoqrs.e client, funding riill þE "l.007o;of'the curirnHnvdicçs oi dooun¡e¡g br TfrinSfer Bal¡nce of
                                                                                                                            eustomon. lcss a
discount;rate.f'Discount Ratc') of J57.f/Ìr less he amouni o be ortdfteil to a rÊsèrvè aogounq nãrá*-..Æõ*ì'ii,T-f.ä1iäÏr" -
                                                                                                        ç
yo¡e particutarly dæcribcd in.Pàragraph 6), for a net fundhg of 90%. Th¿ smounr ro Ue cia¿¡t"¿' r"-iú          ffiilÏ;.ffi;iú't,
deducted out oiescl depo$itin adVanqe; Nith the toül"reserve requþmcnt fnsintahed at..l0.00% of tlrc totalor¡is-tandinsi¡abliifv
                                                                                                                                        of
Ctlvnt (as putlihed in this Faragrsptr 3 end ln Paragraph 6). /rffø o¡e yeaç IBS m4¡ update the'Discóunt R¡te, wlttr

                                                                                                                  oo    *r*þfu
                                                                                                                          "õiírJõîiïçot,

+- TRANSFER BALANCES'_ ll$V Tr9¡sfcrB¡lgnce has¡otbeen                paid in ñrll by a Customer withln 90 drys añeiln$
                                                                                                                          makès ihe
Pay.$Ên! sét
             forthjn P¡çgr.¡ph.3. Cfient rvill'p4ylBSthc.Sion'outstandiúg amount oiéach st¡ch TransferEatanóç, piùt ift. i¡F.qrneg
¡ind pqybblc to tBS cril$¡latstl in accordancö rvlth Paragraph      î;
                                                                   lES ma¡r hold reserves in the Rçerve actoi¡üt on, any-ir¡rf*
Bdl8{¡cEuntll nl!Trqnsfcr,Ðaþcc¡ are paíd in ñrtt.

5'    FUTURE ACCOUNTS,             Afef ths óate of this..Agrcanaft, Client may ¡sqursttBslio ñ¡nd ncw Aæou¡i6 (or e.dditiön¡l dçÞit
entrles   !e-exìsting cusbrn:f) arisÍng.ftom the sales of goods, qr seivices in'thc ordinary.courso of Clieni:s busln.ìl'¡,i,Uiiiäü"w.iiä.
tçtt¡t$ ahd conditiols, in 4tlditiim.to olheiler.ms and conditìons sct.forth.in tþis Agrecmô¡r'it
      (ti)"The ssle or ölhor ta'nsaetto¡.wilt be evideirced by an invoice oi.tiocümcnt which,should be.slgncd by'lhe Custömer
                                                                                                                                         or
       C-ustomefs agent (and any other sqpportlng docurnontation- or paperwoi,k' noqded fpr Crlstom:çr to p"y tñ'e. ¡nvoibé), anU
                                                                                                                                  ¡mpr¡¡æ¿
       with. Cusfp¡tier's name, addrcss and aceount numb¡r in a fory agceptable to IBS ¡nd whlph shali cbitain tre cítrec-t-a-ä#ess
                                                                                                                                          ot
      {8$ ap thd'}einittoþ addressforpaymcnt¡ either ltamped onimprftitãd.on..the invoicq or d'ocuinelg
      G-lwqin pn (10) days 4fror            íqrè, d¡r"r wi¡ii"ñãi" rnðIirïìlü"rü;"tb; ñÞrr*liËTìüJ surnm¡ry orrlre rotar amounr
                                       "uø
      'of invoiêes or doaumonts so delivercd.                                                                 "
                                                  Client also ogrec3.tbat lf a mpj wgs ¡tot dblivàred at inc timc of n¡iOinÉ:'Ùyigi;èìË;
       willqupply IBS anyand alt copicl orinvóiccs ordooimontsresucilrd ídthittïo Jrüi;;äÃiä9.-c:ri6¡äËii;ffi1i*pp¡y
       dooumsntsshall continue until ¡ll funded invoìdes havc been paid.
        (o) IBS;shall ha19 thç right to.dcduc¡.ûotn ûirry pdlmeritany'arfount necssi¡iry to.cure qhy gho-rtage ln
                                                                                                                  the Rcsðrve Account or.ro:
      pay sxy                            .by Client to IBS, iiicluding'wltllgut ltrniurÌon the Fçs. riue a¡O
                                                                                                                              *
                _94T gbliga¡ion oryed                                                                        iayrUte ro ¡Bq               ¡"
       paragaph 6 belorv.                                                                                                       "äi.rfn
      (0    Funasu4ll bo.dcposite! bV¡A$X]¡tg a deþosirqccoult qi.thç.Clieng,forwhich ihe Cllentrvillprovirteto IBS accounr
       iirformstíon and/.or a copy of 1çheck. The'dcposh aoco¡nl mey'chango Éom timslilrime attú instruc6;;f{Ë-cñ.                      ölü;
      .hcrcby authofiz.às su3h dcposils and conespondltrg, d?blF to thg e.ame¡rc_couq¡ Thi¡,authori¡ation to crøir unu. c-cu¡i:-ulö ¿ãriTiii.
      ,¡.¡cqunt
                dæþatcd ñctm tlmc.-tô time by the Gliçnt sht¡ll rcmain in efftct untii. no¡ise is provide{ by ibe Client t" i¡jg"
       IBS hæ. a i'saspnable opportuñ¡ly t'o acl upon such notice,
                                                                                                                                      ti *d'

                                                                                                                 IN


                                                                                                                                           5/J8.
             Case 3:19-cv-00909-JCH Document 1 Filed 06/12/19 Page 13 of 20



    (e).CliqntrVill ¡ubmitAscori¡rts.to beff¡qde-d Þy IBS at al4qnthtf Minímul4'VolugiO æ indicsted in rhis paragraph,l. b¡ the
                                                                                                                                lqsf
    day of cach ino¡Îh the Discount Rate tvill'bq calculated basetl on at.leæl tþ9 Montlrly Miqiml¡n Volumo ¡¡ lerbrttr
                                                                                                                        telow. Anv
    ùOrtage (Discount Ratê calculated b¡scd on the Monthly Mihifrrurn Yolu¡ne lpsS Djscou¡rt.Rite already collecÞd on Áccouoti
    6Ublnittcd).nray_be solleqtÊd fiortr thc Rcsbrvé Aqoóùnt:
                                                                 _Eaoh 9fÞdriysr.Clientvolu¡nêmdy be rovierverl and,.if the agreed,
    mirtinrun jp not being ñêr, then ihe Mo.nthty M¡rlmutn volui¡e and fhe Discount Ratc may.bð,tucrved an¿ a¿¡¡¡rc¿ãc*¿iig
    to the l$Srrate char.t.

    (IUIO NTII L Y   Ifl N IM.A M VO L UN E)
                  $50000!.09                                                                              AGREED¡




7. \TARRANIÌIES,           Clientwananls'ihat.eachinvoiocordocumeÐt'evïdencing:an.Arcounidolivarcd'tbIBSaddcs'6bmaboi¡afidð
salc of merofi'an'dhe or.servic¡s made in thc ofdinary oourSsofrCllpnt's business, thtit thc smount shown.o¡ iact invoiæor¿àoumÞnt
evideucing,ao.Accorint ii unsonditíonalty dttç and orvi¡rg Client;from the €Ustomer"indiorte¡d.an tt¿ inøir.r Ofãpr*ätS
Agco.un¡, aild' that each invoiôo þr. qoçuincpt cvjde¡rping. an AcoounÈ balaûcs is hqf subjecf to any couúterclatm,
                                                                                                                               Oc'iinìq ",
                                                                                                                                        o,
other .reduction, To the.¡vxtcnt th¡t any of the foregolng. wa$antios ¡rs ialse for any reason (lnçludiñg Mtliogt ¡iirit*io¡i
                                                                                                                       "ei_off O" *arons
below) or'in thc cwnt âny of the st¿tcments belqrv arc apptÍcablo, Clicnt 4grces trj rçimturtc igS oã dcnând,
          (d) qi"¿ (!)'.unlçs previousþ notifiêd) of demançi, qny ir.rvoicos or documcr¡b cvlile¡tcing an nccourit.fot"Ñithñ
                                                                                                                               3õ äo's      tj
{1ys'for                                                                                                               whiot-rns rtäpaìå
Clicnt
    (a) Gçorls gr sçrvicgs.cowred'by Such inVqices or docuinentp have bcþn rctúmcd or aie, ctaimçd torharre böÞn rctrunod
                                                                                                                                by
    custôm8f tq clteü oi custonici for âny reaSon.dlçÞutes any rispect of a tra¡r'action coyercd by thè' invoice(i) or ¿ocü;€,ntci)
    widcncing   an Acgormt;
    (b)..Crstomoi fails to paï their ArcounLorany portio.n thereôf, þeoarise of .any olaím or offset,assçrted by C.r¡stomer agalnst Glient
    (whsither or.mt such olaim is valid 'or ryhèther ôr ¡ot such ,qldím is r€lateil to the Accou¡t in :issue)j
    (c).IE$ has notifidd. Client prior Þ de[ivcry of.the invoice(s) or dgcumeqt(s) rhat IBS rvili íó tongo, ñ¡nd- Accounb of
                                                                                                                                      this
    CUÉlo¡ntr;
       AnV          or docu¡horit fo¡ rvhich Clicnt norifìcp
    ldf    ltyoic-e                                          9ïlo.f-.t to p.iy Cliçnt dhccrþ, âny,moncy tbar Ctiûnt.recctvcs ûom
    Customei tha0 is not forw¡rded tO IBS within 3 itays'of .Clichtqb'icasip[ q¡d any short-pay or dgductio¡ on ¡¡Voiocs p*¿.ti
    Çuslgmq¡;
    (e) Tte
              lecgunt is oScd'by a Customor tvhö has failgd io pay atmanrrhy. or tBS has prwiousty requeitcd that Clienr r€imbuße
    lBS.on the Aæount;.
    (f) Client hæ failcd 't¡¡ dotiry IBS that the Customct' has changed its. management.or form of'busi¡esi eutity or lBS, l¡6 ¡¡6¡
    approved suclr cl¡Er geS;
    (g) C-lícnt. nogotiatcs gl.J^ltçott (pql¿mont on Acoounts) or.ollrcr lnstru¡nouts from Gu¡t<imcr oi dèposits any
                                                                                                                     cas.h p¡ymc.ht3 ton
    p¡l1gøs.¡o Cliorit._If eliônt rccôlv€s'suchpqymcnts¡ ituitt immediatdty rcmf any such.checlç, instn¡morq.oipaj.mäntìo              ng
    (hlGlíent i3 t¡ot a ILS. entity¡
             p:,llilllor'Agent of C]i11!, or Client. is rcsidsnt'in an0F-d,C-såhctloned corinry o¡anpers onsn.OF.AC*snôri0ne¡t lis1;
    fil*y
     O l\nyPrincþal or Agent of Glient is a citlzei¡ frofn an OFAC.sanitio¡ed coun!ry.wlio:hás not becn ¡sni¿d.¡ UrS. AlíCi
reglstratíon'reccipt caçd G¡een sard)i
     ß) Lli'en!:s gustomer'sprimary ¡ilace.pf brislnets is in or Ascodnt$ arise fib¡n Fn OF.AG;sdnatíoned,counþy¡or
     (l) Glient's Customer appean.ciir an OfeC.iani:tionsd list.

    If   CJic¡li;h.as failed   in anffispest'to çqmply,w¡th this A.grcemerit, IBS'tnay:withtigl{ any funds due Glic¡t,and deiluct, roraln,..or
wiihhold, such smount from Client's Reicrve                    doþsilory .ba'nk-accor¡nt.pt' ûom ány other amount ¿ue Cl¡cni tüpay any
oblþtions:                                             ^qcoun!,




                                                                                                                                         5/r.8:
              Case 3:19-cv-00909-JCH Document 1 Filed 06/12/19 Page 14 of 20


 8. CLIENTIS'ACCOUNT TO tBgt Çlient sg¡þqs to pri¡] i1s own aècoúrit to.lBS according to terms
           þ p¡y qny-amount lo IBS ui¡der this pahg¡aph, IBS may collect ¡noníçs as iãt forth in -of
Çlisnt.feils
                                                                                                     its srarenent from IBS.                               lf
                                                                                                  þqagr¡ph ?toi Àoü àrman¡t
immediate payment in ñrllof'any'defiöiencib, . slr'oula-ànv ámount oúe tom Cii."ìïJ Iös dñü'r:rp;id                        ffiffia,idäiläräi
'e.g.re€sJepry í¡ürest on üre unpaid balance.ar a ndte,of 1.5% pei mouth.oq Íf less, the maxiri¡um inictestøtr,üiO*l¿
                                                                                                                                  UVI* ïü;i
sli¡ll accn¡o r¡ntil sll baltnces ,are.þai{ in firtl.

 9. CUST-OMER BAVMENTS DUE IBS^. Oliônt wilf d¡rec                      Ì!
                                                                     Customers to.Ilqil,+.rultpaymens to.¿n.add¡êbsdostgna¡od by
IBS. €lie¡t hemby grane'IqF. â pgwer gf apom-ey ts onttorsc check* on t,ilrr¡t ôf Olånt
'coupled wlth m intcrest and $urv[ves the tenninßtton. orilti Agrþomeht: gticnt autliorizcs lÉS' to
                                                                                                          iiiiípiü
                                                                                                       pf andrney is ineïooable anrt
                                                                                                           C"rtí,t uos ì;.*k;-iËT
 payments'dirictly:to ¡gg, ttd Clfent alrees to cooperat'e wìrh,in'aiy suchnotificaiion.            ""i¡ry
 t0. CUSTOMPR DISPUTES, Olient Éhall be solely rcspo.nSiþle fóîigsolvlng or adjusting alry dispute betwepn
                                                                                                                  Otient and Customer
resPcctins the'sale of go¡ids or ærv¡des covered b/ itre.iicóounts. tf, às a rpñrn or".uc¡ .¡"¿jrlít
Client ¡irithorizes: IBS to pay. suoh amoi¡¡t þy-_er.ãitinq Cyspm'er's Acsount aild dèbiting lhe amounts d,¡;
                                                                                                               ríiiã;'i|ffiöiliò"ð¡rärro
                                                                                                                ñ
Clicnt and Cusiotncr ån unablc. þ sottle ttreirãisputcs wìthín 30 days, Ctient w¡il rcirnbursË tgs ør tll" ãü,rtä
                                                                                                                           õíir;;.;rrriiå*. f
                                                                                                                           ;;,i*;,t'""''
I   t.
     INDEIvÍNITY' Client will.indemnis a$_ho!d¡1!Fl9s¡ 1BS, and lts o..fñcery dirgcrors, ðmploy.ees., suæéssors
                                                                                                                        anil asigns (thc
llndc.gnifed Pcrsonrr),'and.rryil ¡slmbunc thÊ. Indêrnntf¡ed.Persons .for anv.¡ory, dability, óinr,'ãiñrgi,                           of
3]:jlg}tj:l_*j*f:*d            r_-eponoþþ..afoye'y"s' feé rind expêäsep), or. diminution oivulue,
                                                                                             "f              "¿pri,rili"!îu¿îüiij*
                                                                                                  ïiiif,'ê] àtïot ¡ii"àluiåi-äõu¡tor*
cl4¡m, Er¡singfcim cir in cp¡nection rvirh ifricAgiterien! olthe ¿{dc)ôqntS,

  l,t, TBRTUINATION. lfc¡.¡.ðht {aiqr_cornp¡y with lttls Agreemontìn any i,espest, has feiied tb.nay Þxes.as rhoy becomcdue ot
                                                                                                                                            hæ
 a talt lien fllbd ¡elihst it or. its princípals, or is involved. in' any legal         ito:.ttO¡og rant<rupicy ¡ioterr¡or, úui oNiV
                                                                                lroie¡i                                                Cõój¡rV*
 S$ou¡ rictivitl under thi'i Agleejnenr, or dqes hor qu¡mlr $V1lVoicæi,to m,.s wirt,in            nin*'ø.6'.nl    onmc gåte ärtfrii'ifÈeï.m.nr,
 lBs inbi tcfi¡tinare |his,Agrèbmont imibedíatcly. I¡ thÞ èt¡Ée of terni¡hàr¡otr tor thilura to.suùriiinvoiT.ll$ rÈ; 1¡,|,;ü*.p.
 days of ttretbrm of dtis-Ag¡ecment:ilu-$:qf"slo ftay a ænninatiqnfee of $0,00 in oriter tareimburse tgs forißirt-rp                         d.
'çxp€nscs. Othorwise, Ctig.$
                                                                                                         *äË*r"g
                                         the expiizthn,of thu minímum torm of this Agr_ecmÊnt as s* forrt¡ in paragraph
                                  {ner                                                                                               l.hcrco4 or.IBS¡ at
anvtime¡      may t¡n1ínaæ_S*,lq:*.1uno1{frcn (15) days,_prior writron nõb'd itih;;rh;:lCät;rdË;firirrìiìiiäär"n
Urio¡tg-the èlpiÌatio'i af the misimum term of thlb A.greemenl C_lient agrees 19 payto IBS the DilcoûntRaæ rVf,ffr"óridli*teuo
eam'èd Þi¡sed on the Monthg.{i¡1imuq.Volume ior oa¡h of t}rc ¡er¡s¡ning inonrhs u¡tit åip.-¡iar¡on ot roifi
Termihation sh¡u not aüe*cr rBs' righrs wirh reqpryr to qT¡y tmnslcr¡on rv,hich o-õuned .pr{or ro the ätr;rÍvc ái,i
                                                                                                                                        ;ioili]i,trrr,
Upon temtnsrier, cliêrrt agrees, upon rcqúest to imme¿iritely reimb.urse nlfor. ttrl gfutrnding invoid a¡¡-;.tù-e,  "t,üiËiääiì'rJirJü.
                                                                                                                         ¡il'î¡lig.t¡o*
thon oìvod to lBS, IBS has.$g on_lignto notiff cuslomcrs of iermin¡tion, IBS rnay y_irthold any-.funds due
                                                                                                              Çlicnf s;á Cii*t ñi¡ puy
all,cosu thaf may'be incrtned by IBS in cnlorcing thls Agropmçnl. inoluding rcqsoäaU.e altompyç; nó,

13,    FINANC¡NG STATEMENî/SECI,IR'ITY INTERE$T/OIHER DocuùIENTs. clicnr he.r.eþ grantq to IBS d seçu,¡ty
iirtercil in afl of its Accounþ accounis rceeiyablq rottraotr,'dupoiira"..ou'nr¡, ggneral ¡ntaneiUiÈilandä;rþil-Ã.¡;uíi.if
                                                                                                                           Wilrtr,.,
now orvúed ot hercufler acquírcd, *9 ttu produor and procodis thprcofi clicñi ilhoriÀ-tnti i" iiir;:ÜöC iii*rieËri,:..0t
covoñng all such cdl¡ateral Clicnt de¡lgn¡tes_ IBS, o¡-any lBg gflicgrs,. ageff.l, ot_ e¡bployçc¡, ltS, atto¡iroy-infa¿r
         of cxccuting and fillng in clicntlc n:mg a u_cC;FinEncihe
p_r-¡rpose
                                                                                                                                         foiïi    l¡rnitè¿
                                                                         $afemcx evidcncingihc-rootoÇ *tÉ*rt cÅllhîååù¿o*
Çlientagreæio..Þxecute.ana                   a.ll othe-r'dosumonts th¡t ibs ma.y renssnabtylãguhe in coiircct¡on liin-iËiJöærn*q
                             ${yer $v,1na
as.dccmed¡cocssary by TBs ín its solc discratio¡, IBs requlrcp and clíent ogrceo to ænð ßS an,annual
                                                                                                          YþÊr-end t¡na¡cliiistbment
within    9O.-doys afrer [ts ycar.cnd,,'as w.cll as n ourrent financi?rl stÊtêñent
financial statèmpnis as requèsted-by.IBS,
                                                                                     of dny guarsnloiof   client clicpí   agr.rss   to:proyiãi   fiñ;ñ;
14. NOI¡flCåTION OF.GLIENT SALE, clieìt ntlst give IBS at lcast Olnv (sE rtays,prlor witten notice of (a). rhe msrgor
                                                                                                                                or
consolidatiort of Client (or itp successor) i.vith or inrql a thild plW; ô) thE sateïf ití ¿riurìsuntiaity;üiË;;scìr)-dfäi!ä'f*
                                                                                                                                in
suqcessor), (c) the sale o.f a conÍplll¡rg inrerest jn Clïenç to a.fhïid party, or (d).a tnaterial changr in Cfi'¡ntls
                                                                                                                          ñtüüeii
15: NO OnAþ MODIFICATION¡'ASS¡GNIVIENT, Trhr¡ Agreçment isu complere and.final agreernent.of tho partiès hercto rrhich
mey .nb! be modified orally_ and'mîy.Igt       contadict¡il by e.yidence of 'prior negotialig¡¡ nriõr asreemenrs, Joutrr- oi ¿ìrnng                       p'
                                            Pe
usage. of tâdc, Çlient mav not assign thîs.Agreemen¡ wlttrour ttrè prior wriuenconspìtof IBS,



16.      NO IMFLIED lVAfV. ER No iallure or: de.lny        b¡fB! þ    cxcrcise yV riCfrt gr         jtmay have or loj rcquirê rhe cxiìtencç          of
                                                                                            ¡eycdy
anS condition o¡ to rëquire thc pcrfonnance of any         oblþiion   of Oliont hcrcuádcr shall.opcraio ai awaÍv¡ntheriof and           *rh-i"ii
rËmedy,pbligatiön:orconditionshall.rcmaíninfi¡llforce.andefiectas.¡fsuchfailurcorÀelaihadnötocsuned.                                '- ---:---'ø''




                                                                                                                                                     .f'll8
           Case 3:19-cv-00909-JCH Document 1 Filed 06/12/19 Page 15 of 20


I?.    \ryAIV.ER OF JURY           TRIAL, NOTWIT}IST¡,NDING. ANY OTI{ER PROVISION COì|TAINED HEREIN, IN THEEVENT
ANy J.üDtclAL pRocEEDrNq rs ¡NsrrrurgD                   N coNNEcnoN wrrH THts AoREEMENT, to run pNrrgxr
PEßMITTED BY [,4W, IBS.AND CLIENT EACH I'IEREBY IRREVOCABITY WAIVES ITS RESPECTIVE Rlc¡lTS TO JURY
TRIAL WITH RESPECT TO ANY ACTIO.I\I, CLA¡M OR OTHER PRSCEEDING ARJSING OIJT OF OR ANY DISPUTE^   IN
CON}IECTION VitlTH THIS AGRÞEI'IENT, ANY RIG]ITS OR oÞLIcAT¡oNS HEREUNDER, OR THE pERFoRM¡NCs Op
SUCH R]CHTS AND OBLICATIONS.

lS' COVERNING LAïy. Ttre interprelation and construclion of this Agreemgnt, rvherever ¡nade and execi¡tcd ánd rvhercver to be"
performcd, shall bc gover4ed by the intêrnallarvs of the Statc ofAlaboma.

t9, ELECTRONIC RDCORD,                  Ëlectro¡íc signanrres arid an elætronic.copy of this Agrêemenr shall be deemed as valid and
enfgrqeable ar the originál

AO. ADDITIONS AND/.OT DELf,TIONS!
       *Tr¡nsfcr Balancc.Discouut Rate rvill be .50% n ith 19.50!/o reserue
       **An sdd¡tional 0.0{% per day will be charged to the balance of cach inroiee
                                                                                    bcgiirnirrg at day 16



  llatcdthis   3   ¿qyor           A*Yt            20i9,

                                                                                      INTERSTATE                               tNc.
By:                                                                                   By:


Its:                                                                                  Itsl           Senior Vice President


                                                                 GUARANTY

   AS an inducement l'òr lnrerslateBilling Servicc, [nc, ('IBS") to cnter ùe foregoing,Agrcemgntt (lüE) Anthony Riec.ar.di and p.atri6ia
n-il:urli (collectivcly,_uGuarantorir)hereby
                                             _guaruntçc the
                                                             pror¡pt pcrformancê and psyminr by rhe abcive-namc¡t Ci¡çnt of ali of its
oüligaiions under the forcgoing Reçourge Client Accounts Receivable Fidahcing ngitimenr. 'Ílis is a cont¡nuíng suarr¡nry and shall
not bc¿ffcctcd by tenninatioh. oftþe Agrcernent. E¡ch Gu¿rantor waivès notÍc,e of any brcach of the foregoing *lieement. ieS ,ry
       C!¡en!.1n)'ixtenslon or-indulgc¡ce w-ilhout affscting the liabilit¡,of any Guarantor. Euch Guarantorlvqiícs ãx"mptiãnsaltorve¿
.Crary
by tlie cttnstitution or lorvs of.any state and agrccs that, in lhc svent Guaranlôr shall fail to perform or pa¡t his oþligations{v¡el calliã
upon to do so, Guarantor.will pay any and all coss that may be incun€d þi.qS in cntórcing this ôiiaranU,, in-cfuaingr;soiabtc
anorneys' fees, Guarantor alsq agFçs l-o. timetl, furnish IBS rviih sn annual finanõi¡l.statcmenT dãted æ ottlrc:inA of tle cilendar ycar
or Guarantor's fiscal yea¡,as applicatle.

'Dated   thi' 3     .   day   of


By:
                              Anthonv Ricc¡rdi




                                           lTHts sEcTroN.ls TNTENTIoNALY LEF"T BLANr(l




                                                                                                                                        5/t   8
                  Case 3:19-cv-00909-JCH Document 1 Filed 06/12/19 Page 16 of 20




    srlrpon ÇSor.luf,\r^\
    c:ouNrY.W
                                                                   Public fot thc Shlc                                Large d.9 hereþ                       thct
                                                             ru   S.ÑJf                        ftifitce) of the                                                     np
    (compaqy)na                Is iignad ¡o the forqgding i¡tsunÉ¡¡l an¿ tvho ls knolvn to mc, dcknowledged beforcme¡u.
                                                                                                                              tt¡ip day thaf,.
    being inforhÞd öf the cóntents of said instrumenq h.e/she a¡'¡uch qfficcf.Êndwith ñrll authorÍry, elieqi¡ted
                                                                                                                 the $arnê voluntailry for and.
    as tþq'åct ofsqid corpoiatio¡,
                                                                            À_
             Givcn uhder myhand and ofrtcialscal                                  day




                                                                                             Y RAGETTE
    My' Comrir ission   rxp iies   r   \\þ\o;ta                            Nolary Publio, StstE ot Connedhul
                                                                            Commlssion Explres June30,




    .:SIATEOF


             t,                                            ì,{otary Pubiic forthe sutc   of (X                           atliargc do herûbyöertirytùat
\                                             namc i5 sÌgned to the forègoing imtn¡nedt q$d'w[o is þowp'té me, scknswledged beiore
    me òn lhis dai tliat bcihg.info.r4ed of the ponlerits oftgÎd.instrumedt, ¡tdihè,.eiecuteil ths s¡me Votuhrarlly on the
                                                                                                                           dø/ tlro sa¡b€.li¡ars
    dåta
             Givan ui¡ðor    inf       hand.añd official
                                                                           &     day    of




    l\4j Gommþ'sjon Explree:           Sl.\$tþln--f                           ROSEMARIEY
                                                                                l,lohry Public,.State ot Connedlqul
                                                                                              E¡¡pkee




                                                                                                                                        '!.:...,"."..-^-'




                                                                                                                                                                   sllt
Case 3:19-cv-00909-JCH Document 1 Filed 06/12/19 Page 17 of 20




                       EXHIBIT C
                     Case 3:19-cv-00909-JCH Document 1 Filed 06/12/19 Page 18 of 20




     UCC FINANCING STATEMENT
     FOLLOW INSTRUCTÍONS
                                                       AT FILER{opliorial)

        B.            ôONTACTAT


                     ACKNOWLEEGMENT                 TO: (Nâma        .Addrá¡¡)

          f
              F-irst Corporare So lutions
              914 S Street
                                                                                                                -l            0003304337
                                                                                                                              5nt2,019:

              Sacråmento eA,95811
          I
          luçcl-3e70s3                                                                St¡¡t¿     of Cqnnect¡sJt.
                                                                                                                                        THE
    1                       NAME;     Pmvtd€ ¡rnty lDe tlruof O¡ina (t! or'lb) (uts txec! ft¡t ôaÍiai rlo not oñ¡t, mod¡ly,         r
                                                                                                                            abbrÈvlals:ånt pôtþl thb oðbþlc nâûu);.tt lnt püt ot tà3
                                                                                                                                                                                     lndlvldurl DdÈito/r
          n¡mg wlll not llt ln ltns 1b, lôevo ¡ll ot ¡lom 1 b!ank,..ùsck hor.e    and gtgvlds lhg,hdv¡dl¡ål ooltotl¡tormåton h nom.t0 0t lhe Finr¡cing.strtËmahl
                                                                                D                                                                                Afldendum lFonn UCO1AO
                                     NAT¡E


              lD. TNTXV|OUAL:S gURNAME.                                                                FIEST PENEONAL NAUE.


    1ê,




 2.                                           only 0Â! OBbtoi¡!må (2o.or ZD) (u¡s      €¡rcl lui     nsrnFt do not oml, fnodlfy,.or ¡bbfavt¡te¡ôy psrl o1ùra De¡nofr. nqltrlt
                                                                                                                                                                              ¡t any p¡Ìl ol lhr.lnûvlrt¡ll Osbtort
          ,o¡ítè wili ñol                     sl¡   ol lbm 2 þlaql chpct ñarâ        .¡nd
                                                                                E            nrovrae tho lnd¡vlduet Dsblor lfforrnr{on ln lt!m.10 of tìe Flnrndlg.stltômrnt A. dandrrrr,¡ (Forn tEclÂd)



 OR
              2þ. INDIVIDUAUS'.SURNAME                                                                 FIHT.I PtsKSOt{AL NAME



                                                                                                       GfTY                                                 5TATE      POSfAt coDÈ

'3



 gR
                                                                                                       FIN5I PEREON^L f{AME                                               NAME6¡numer-þ¡--
                                                                                                                                                           ^DDtnol'lAL

                                                                                                                                                           STATE'    lPosrALcooÊ-_-
                                                                                                                                                           3A        lsr¡r t
                             Thì¡ lnlndno                 êfl6113               co0alirBl:

client hereby                 grants. s seourity iñterest in
                                         all of its accounts (as defined in the uniform commercial code),
acoounts reoeivablc, conhacts, deposit acçounts, general intangibles, and Reserve
                                                                                    Açcorihts; all whether iåw
ownèd o¡ hereafter acqüited, ahd the products and proCeeds thereo{




                                 ¡nd dìêcl(           on¡ box           h                lIru¡l                    Itrm       ¡nö
          Chsck                                        ørE
                                                                                                                                                                                                0nt
                PlôlloFlñ¡ncs lmn¡acllm                   lrmuf¡ctu¡ðd#ome Tran¡lct¡on                     A o3Éror   k   r                                              Itep
7
O, OÞTIONAL FITEF REFERENCE



FtLlNc OFFTCÈ COpy- UcC:FtNANCtNc sTATEMENT (Form UCO0 (Rsv, oltzcit.H)
Case 3:19-cv-00909-JCH Document 1 Filed 06/12/19 Page 19 of 20




                        EXHIBIT E
  vt t Itzv t¿                                                                              Party Name Search Results
                          Case 3:19-cv-00909-JCH Document 1 Filed 06/12/19 Page 20 of 20




                                                                                                  P-*t-v- Name Sea                 Resu
   fíuparirrr üourt Case î-üÕli-r.¡p
       {-:þ¡il/Family                                                                                                                                          New Search
       i'{*using
       i:imall {ìlairna                                                                                 Records: 1-6 of6
                                                                                         R¡*e;uifs Tcr Farty l".ast Name RIOCARDI
   /",Íic: n*ylF*rm       Juris l.k;lrb¡,,¡   1".*u1,i.u:,:   fl
   {.ìarse !-cok-r.rp                                               Pelty-NefDe              Case    Name             Docket No.                  Court    Pty Self-
       ßy Farty Name                                                                                                                              location No. Rep,
       lly   Docke{ Number                                                                   CADOUX,PEIER v.
       Ë,y   Å{farneyfFirrn Juris líur',.,!æ;                       RICCARDI ANTHONY                                  É?   FBT-CV-rB_5035610_S Bïdgeport        D-03
                                                                                             VERESPY,ERIN,L,
       Ëy Fr*p*rty Ac{dre$s
   .                                                                                         WEBSTER BANK,
   {ìhürt 0ãl0ndør Loolr-up                                         RICCARDI ANTHONY
                                                                                             NATÏONAL
                                                                                                                      Ê    FBT-CV-XX-XXXXXXX-S    Bridgeport
     åy ür:ur1 Lscatíon                                                                      ASSOCIATION v.                                                     D-02
                                                                                                                                                  JD
     Sy Âtt*rrrr*ylFi*n J t¡ri* f'h¡ l¡råisr                                                 PAI(S HOLDINGS LtC
     nr4ofion lo $eal ar tl*se                                      RICCARDI HEIR
       Calelidar Neti**s                                                                     JPMORGAN CHASE
                                                                    AND/OR BENEFICXARY
                                                                                             BANIç MTIONAL
                                                                    OF UNDA KOCH AKA                                  GDBD-CV-XX-XXXXXXX-S DanburyJD D-05
  Ciaud f;,vents Lack*up                                                                     ASSOCIATON v.
                                                                    UNDAJ. KOCH
       Sy Date                                                                               KOCH, ROBERT
                                                                    ANTHONY
       Sy ûockeÉ Nuffii¡er
       By trrttorn*y/Firrn Jr.:ri* l:l*rnt>cr                                                cxTIzENs BAN|ç
                                                                                             NATIONAL
  l:¿e*riing Fcre clc¡sr;re $.ales ¡fl
                                                                    RICCARDI ANTHONY
                                                                                             ASSOCIAION v.
                                                                                                                      ar HHD-CV-19-50S9702-S Hartford     tD   D-02
                                                                                             PAIG HOI.DINGS LtC
  l}rrderslandinç
                                                                                             UBERTY BANKv.
  Úisplay cf Case l¡rfa¡:mation                                     RICCARDI ANTHONY                                  CFSI-CV-19-604142S-S StamfordJD D-02
                                                                                             PA|(s HOLDINGS, LLC
  {;r"ntncl- tJs                                                                             ION BANK v. PAKS
                                                                    RICCARDI ANTHONY
                                                                                             HOLDINGS,I.IC
                                                                                                                     {f    FS[-CV-XX-XXXXXXX-S Stamford JD Þ03




                                                                   Atlomeys I case Look-up lCourts I DirectoriË | EducationalResources E-serviceç
                                                                                                                                      I           lFAa,s lJuror lnfo¡mation    I
                                                                                         News & UBgþþg I Oü.lgtg lepppÉUt¡eg I Setf.Hetp Home
                                                                                                                                              I


                        Comlnents
                                                                                         ffi:ffiffi^ffi:ffi
                                                                                                    Page Created on6111t2019 at 11:29:45 AM




civllinquiryjud.ct. gov/parlySearch.aspx
                                                                                                                                                                              1t1
